Citation Nr: 0739293	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  91-52 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post 
traumatic injury, lumbar spine, with arthritis, disc disease, 
and residual low back strain, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for status post 
injury, right elbow, with residual degenerative changes, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).

4.  Entitlement to service connection for a right hip 
disorder, including secondary to the service-connected low 
back disorder.

5.  Entitlement to service connection for fibromyalgia, 
including secondary to the service-connected low back 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to March 
1982.

The instant appeal as to the low back claim arose from an 
October 1990 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Cleveland, Ohio, which 
denied a rating higher than 10 percent for the veteran's low 
back disability.  The veteran's low back rating was 
increased, to 40 percent, in an August 1991 hearing officer's 
decision.  The right elbow claim arose from a September 1991 
rating decision of the RO in St. Petersburg, Florida. 

The TDIU claim arose from a September 1993 rating decision of 
the St. Petersburg RO.  The veteran was notified of this 
denial by letter dated in January 1996 and thereafter 
perfected his appeal as to that issue.  

The right hip and fibromyalgia claims arose from a December 
1999 rating decision.  In June 2001 the Board of Veterans' 
Appeals (Board) reopened the right hip claim, as entitlement 
to service connection for a right hip disorder has been 
previously denied, and remanded the right hip issue as well 
as the fibromyalgia issue for further development. 

While this case is on appeal from the St. Petersburg RO, the 
veteran advised VA in February 2007 correspondence that he 
had moved and planned to relocate to Ohio.  He requested that 
his claims folders be transferred to the Cleveland, Ohio RO.

The issues of entitlement to an increased rating for service-
connected lumbar spine disorder, entitlement to TDIU, 
entitlement to service connection for a right hip disorder, 
and entitlement to service connection for fibromyalgia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is ambidextrous.

2.  Status post injury to the right elbow is manifested by, 
at most, 50 percent limitation of flexion, from 0 to 70 
degrees.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for status post 
injury to the right elbow have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5206 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an increased rating is warranted 
for his service-connected right elbow disorder.  The law 
provides that disability ratings are intended to compensate 
reductions in earning capacity as a result of a specific 
disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal that the veteran fell on his 
right elbow in 1975 and sustained a fracture of the radial 
head.  He was placed on profile and wore a splint for two 
weeks.  In 1976 the veteran reported that he had reinjured 
his right elbow, and he was assessed with a possible sprain.

A 1982 rating decision awarded service connection for 
residuals of a right elbow injury, including degenerative 
changes, and a noncompensable rating was assigned.  The 
veteran filed the present claim for increase in May 1991.  In 
a May 1993 rating decision, the disability rating was 
increased to 10 percent based on X-ray evidence which could 
be construed as demonstrating osteoarthritis in addition to 
limitation of motion.

The right elbow rating was again increased, to 20 percent, in 
a June 2001 Board decision based on the medical opinion 
provided in a February 1999 examination report.  That 
examiner opined that with increased use the veteran's right 
elbow would demonstrate increased functional impairment which 
would affect his limitation of motion by 50 percent.  At the 
time of the examination, his range of motion was from -10 
degrees to 115 degrees.  Normal range of motion of the elbow 
is from 0 to 145 degrees.  38 C.F.R. § 4.71, Plate I.  

Significantly, the Board had also concluded that the 
veteran's nonservice-connected left hand was his dominant 
hand because he reported writing and eating with his left 
hand.  The veteran had also reported that he did "everything 
else" with his right hand.

The veteran appealed the issue of entitlement to an increased 
rating above 20 percent to the United States Court of Appeals 
for Veteran's Claims (Court).  In July 2002, the Court 
granted the parties' joint motion to remand the right elbow 
claim because the Board failed to consider the evidence of 
record that the veteran was ambidextrous.  The parties' joint 
motion noted that, in cases where an individual is 
ambidextrous, the injured hand will be considered the 
dominant hand for rating purposes.  38 C.F.R. §  4.69.

Subsequently, the Board requested a VA examination with 
testing to determine which hand was the veteran's dominant 
hand.  However, the May 2003 VA physician noted that there 
was no test done to determine ambidexterity of the hands.  
The veteran testified during his 2007 before the undersigned 
Acting Veterans Law Judge that his "real dominant hand is 
[his] right hand" because he does everything with his right 
arm and hand except eat and write.  The veteran has 
repeatedly stated that he is ambidextrous.  See May 2003 and 
March 2004 VA examination reports.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran is ambidextrous.  That being so, 
it follows that his injured arm is his dominant (major) arm.  
The 1999 examination findings noted that a decreased range of 
motion of 50 percent was expected with increased use due to 
increased pain.  Half (50 percent) of the standard range of 
motion (0 to 140 degrees) would equate with a range of motion 
from 0 to 70 degrees.  Diagnostic Code 5206 provides that 
where flexion is limited to 70 degrees, a 30 percent rating 
is warranted for the major (dominant) arm.  Accordingly, a 
higher rating of 30 percent is granted, based upon the 1999 
examination findings.

The Board finds that no more than a 30 percent evaluation is 
warranted for the service-connected status post injury to the 
right elbow at any time during this extensive appeal period.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
(staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings).  The Board notes that at no time 
during the appeal period does the evidence show limitation of 
flexion greater than 50 percent.  A 1992 VA examination 
report noted only slight limitation of motion, with full 
flexion and mild discomfort on extremes of motion; a 1995 VA 
examination report noted full flexion from 0 to 160 degrees; 
a 2003 VA examination report noted full flexion with no 
decrease in range of motion after repetitive flexion; and a 
2004 VA examination report noted 0 to 125 degrees of 
movement.

The Court has emphasized that evaluations of musculoskeletal 
disabilities also include consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
record does not show that a rating in excess of 30 percent is 
warranted at any time during the appeal period based on these 
factors.  

The 1992 examination report noted that the only pain elicited 
was on extremes of motion, and limitation of motion was 
described as "slight".  The examiner indicated that the 
veteran should be able to perform sedentary work.  The 1995 
examiner noted that the veteran's elbow fracture had 
"completely healed" and that his only abnormality was 
minimal restriction of supination.  The 2003 VA examiner 
noted that the veteran did not have weakened movement, excess 
fatigability, incoordination, or objective evidence of pain 
on flexion.  The 2004 examiner noted that there was no 
tenderness in the elbow and that repetitive testing showed no 
weakened bone fatigability or incoordination.  He further 
stated that his right elbow was not so severe as to impair 
average employment in a civil occupation.

The application of other Diagnostic Codes has been 
considered.  The veteran does not have ankylosis of the elbow 
(Diagnostic Code 5205), as evidenced by his significant range 
of motion on all planes.  In addition, as evidenced above, 
the veteran does not have limitation of extension of the 
forearm to 100 degrees (Diagnostic Code 5207).  There is also 
no impairment of the flail joint (Diagnostic Code 5209).  The 
only significant findings on X-rays were degenerative changes 
and an olecranon spur.

The veteran is competent to report the severity of his 
symptoms related to his right elbow.  To the extent he has 
stated that the service-connected status post injury to the 
right elbow warranted a higher evaluation, the Board agrees 
and has granted a 30 percent evaluation.  However, to the 
extent that the veteran has implied that he warrants an 
evaluation in excess of 30 percent, the medical findings do 
not support that assertion.  Taking the veteran's contentions 
into account and the medical findings, an evaluation in 
excess of 30 percent for status post injury to the right 
elbow is not warranted.

Because the veteran was unemployed for a portion of this 
appeal period, the Board has considered whether referral for 
extraschedular rating is necessary.  38 C.F.R. § 3.321(b)(1).  
Criteria which warrant extraschedular consideration include 
evidence of frequent hospitalization or marked interference 
with employment associated with the service-connected 
disability.  The Board does not find, however, that referral 
for consideration of an extraschedular rating is warranted 
because the preponderance of the medical evidence reveals 
that the veteran's service-connected right elbow disability 
did not cause marked interference with employment.  The 
record shows that the veteran was about to be released from 
his employment with the United States Postal Service (USPS) 
in 1990 because of insubordination and failure to follow 
instructions.  See December 14, 1990, Notice of Proposed 
Removal.  A February 1993 response from the USPS regarding 
the veteran's termination indicated that the veteran had 
"resigned to relocate".  In addition, the veteran has not 
been hospitalized for his right elbow during the appeal 
period.  For these reasons, referral for consideration of an 
extraschedular rating is not warranted.

Duty to notify and duty to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  In this case, proper notice was provided in 
March 2004 and August 2006 letters.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private medical 
evaluation reports and private medical evaluation reports in 
1999.  In addition, he has provided copious evidence, in the 
form of written materials, including notebooks, in connection 
with his claim.  He was also provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge in 2007 as well as at 
two other hearings before another Acting Veterans Law Judge 
in 1997 and 2001 and at a hearing before RO personnel in 
1997.  The appellant was afforded VA medical examinations in 
1995, 2003, and 2004.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a 30 percent evaluation for status post injury 
to the right elbow is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

Further development is warranted as certain action requested 
in the 2001 Board remand has not been performed in full.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

With regard to the right hip and fibromyalgia claims, the 
2001 remand requested a VA examination with a medical opinion 
as to whether any diagnosed right hip disorder and 
fibromyalgia were causally related to the veteran's period of 
active service or to a service-connected disability, 
including his service-connected back disorder.  However, it 
does not appear from a review of the claims folders that this 
examination was provided. 

Further, the veteran's contentions indicate that his 
fibromyalgia symptoms may overlap with his service-connected 
low back disorder.  As such, these issues are inextricably 
intertwined.  The low back issue is held in abeyance pending 
completion of the development discussed below.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1990).

The TDIU claim is likewise intertwined with the increased 
rating and service connection claims.  During his 2007 
hearing, the veteran testified that he had completed VA 
vocational rehabilitation training and that he was requesting 
TDIU for the period from 1990 (when he lost his USPS job) 
until one month after he graduated from school (in 
approximately 2003).  The VA vocational rehabilitation folder 
would be necessary for an informed determination of the 
individual unemployability claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
names, addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records 
pertinent to his service-connected 
disorders, including his lumbar spine 
disorder.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
obtain copies of those treatment records 
identified by the veteran.  In particular, 
the veteran should identify the VA 
facilities near his current home in Ohio 
where he receives treatment.  Regardless 
of the response from the veteran, obtain 
copies of any current VA treatment 
records.

2.  Obtain VA treatment records developed 
since April 2005, including records from 
the West Palm Beach, Florida, VAMC, and VA 
facilities in Ohio identified by the 
veteran.

3.  Schedule the veteran to undergo 
comprehensive VA examination(s) to 
determine the nature, severity, and 
etiology of any disability of the right 
hip and fibromyalgia.  The examiner must 
have an opportunity to review the 
veteran's claims file, specifically, the 
veteran's service medical records.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater); that any disability of the right 
hip and fibromyalgia are related to 
service or service-connected disability, 
including the service-connected low back 
disorder.  A complete rationale for any 
opinion expressed should be included in 
the evaluation report, to include upon 
what medical principles the opinion is 
based and citation to the evidence of 
record upon which the opinion is based.  

4.  Schedule the veteran to undergo a 
comprehensive VA examination to determine 
the current severity of his service-
connected low back disorder, to include 
all orthopedic and neurologic 
manifestations.  All indicated tests and 
studies should be performed.  A rationale 
should be provided for all opinions 
expressed, and the physician should review 
the claims folders.

5.  Obtain the veteran's complete VA 
vocational rehabilitation file and 
associate it with the claims folders.

6.  Thereafter, readjudicate the claims on 
appeal.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims since the 
issuance of the last SSOC.  The veteran 
and his representative should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


